DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Under the section entitled “CROSS REFERENCE TO RELATED APPLICATIONS”  at paragraph [0001], on line 5 , the phrase - -now U.S. Patent No. 10,922,773  - -   has been inserted before “which”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-30 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“configuring, by the computing device, based on the set of session attributes, a stack
software object corresponding to the electronic communication session, wherein the stack software object controls at least one instance of a stack graphical user interface (GUI) during the electronic communication session to selectively operate in accordance with a participation level of a set of participation levels, and selectively configuring, by the computing device, at least one session permission for at least one invitee computing device associated with at least one selected invitee of the set of selected invitees, wherein the at least one session permission enables the at least one invitee computing device associated with the at least one selected invitee to perform at least one predetermined activity associated with the financial instrument transaction via a respective instance of the stack GUI” based on a participant level as recited in independent claim 1.
“generate, based on the at least one attribute of the electronic communication session, a stack software object controlling a plurality of stack participation levels in the electronic communication session, wherein each participation level of the plurality of participation levels is based on a participant defined level activity” and the participation levers are different as recited in independent claim 22.
 The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Comly et al (US Pub. No. 20150058195) disclose a system and method for monitoring an equity rights transaction for strategic investors in a securities exchange. In particular, the disclosed embodiments relate to a technological infrastructure which monitors an equity rights program in which units representing the right to acquire equity in an exchange or an exchange's parent holding company are issued to a participating member in exchange for a cash payment and the achievement of certain volume thresholds on the exchange over a specified period. 
	McGovern et al (US Pat. No. 10,121,199) disclose a distributed trading platform comprising: a first participant system of a liquidity provider configured to determine a first order that is stored in a first order management system; a central system configured to determine a plurality of second orders based on the first order, an aggression level and market data; and a second participant system of a liquidity taker configured to determine that a contra order is stored in a second order management system, determine a single second order of the plurality of second orders that the liquidity taker is qualified to view based on a third quantity of the contra order, and populate a second trader interface with information soliciting submission of the contra order to the distributed trading platform for matching with the single second order.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        May 31, 2022